Citation Nr: 0931886	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  05-16 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an earlier effective date (EED) prior to July 
21, 1997, for the award of service connection for 
schizophrenia.



REPRESENTATION

Appellant represented by:	Stefan P. Sutich, Attorney at 
Law



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The Veteran had active service from February 1951 to May 
1952.  He was born in 1929. 

The Board of Veterans' Appeals (the Board) previously granted 
service connection for schizophrenia in a decision issued in 
April 2004.  Thereafter, in effectuating that grant, the 
above Department of Veterans Affairs (VA) Regional Office 
(RO) assigned an effective date of July 21, 1997, for service 
connection and a 100 percent disability rating.

The current appeal arose from an April 2005 rating decision 
by the RO which denied entitlement to an effective date 
earlier than July 21, 1997, for the award of service 
connection and compensation for schizophrenia.  In April 
2006, the Board issued a decision which denied an effective 
date earlier than July 21, 1997.  The Veteran appealed that 
decision to the U.S. Court of Appeals for Veterans Claims 
(the Court).  In June 2007, a Joint Motion for Remand was 
filed requesting that the Court vacate the Board's April 2006 
decision and remand it to the Board for further 
consideration.  It was averred that the Board had not 
adequately discussed whether two statements submitted by the 
Veteran in October and November 1993 could be interpreted as 
claims for service connection for schizophrenia. 

On June 21, 2007, the Court issued an Order which vacated the 
April 2006 Board decision and remanded the case to the Board 
for consideration consistent with the Joint Motion for 
Remand.  In a decision in October 2007, the Board again 
denied entitlement to an effective date earlier than July 21, 
1997, for the award of service connection for schizophrenia.  
The Veteran, represented by a new attorney as shown on the 
first page of the present decision, again took the case to 
the Court.  The Court vacated the October 2007 Board decision 
and remanded the case to the Board for consideration 
consistent with a Joint Motion for Remand.  

This appeal has been advanced on the Board's docket pursuant 
to  38 U.S.C.A. § 7107(a)(2) (West 2002), 38 C.F.R. 
§ 20.900(c) (2009). 



FINDINGS OF FACT

1.  It is not claimed, and there is no document or statement 
of record to support that anything was received within a year 
after the Veteran's service separation relating to a claim 
for service connection for a mental disorder.

2.  Three documents, the first of which was received by VARO 
on July 29, 1993, and supplemented by additional documents in 
October and November 1993, can reasonably be construed in the 
aggregate as an informal claim for service connection for 
psychiatric disability.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria 
for an EED of July 29, 1993, for the award of service 
connection for schizophrenia have been met.  38 U.S.C.A. 
§§ 5103. 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  Given the grant herein, 
additional discussion of those procedures is unnecessary

II.  Applicable laws and regulations

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

In an original service connection case, the effective date is 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  However, if the claim is received 
within one year after separation from service, the effective 
date will be the day following the date of separation from 
service.  38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a).

38 C.F.R. § 3.155 provides that any communication or action 
indicating an intent to apply for one or more VA benefits may 
be considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines an 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See Rodriquez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).

VA is required to identify and act upon informal claims for 
benefits. 38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year after the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail. The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

There are several alternatives suggested for documents 
warranting an effective date other than that currently 
assigned in July 1997.  Given the resolution of the issue 
herein, the Board will briefly address only those items 
received in and prior to July 1993.

It is not contended, and there is nothing in the file to 
reflect, that the Veteran filed a claim with regard to any VA 
benefits within the year immediately following his separation 
from service in 1952.  

He filed VA Forms 21-522 and 21-527 in February and April 
1970, respectively, in which he mentioned becoming totally 
disabled from work due to elbow, epilepsy, and heart 
disabilities (only the latter of which he said he had been 
seen for in service), and a head injury, without reference to 
any mental disorder.  By rating action in March 1970, the 
VARO denied service connection for the heart condition.  The 
Veteran was asked to submit additional evidence with regard 
to the pension claim.  After reports of VA hospitalization in 
1970 after a fall in 1969 in which he had struck his head; 
and the report of a 1970 VA examination, were entered into 
the file, in a subsequent rating action in August 1970, the 
Veteran was granted a permanent and total disability rating 
for the purpose of entitlement to non-service-connected 
pension benefits, effective from February 1970.

Numerous communications are in the file for the next 20 years 
or so, all relating to dependents, income, and other issues 
all referable only to the Veteran's ongoing pension claim.

The Veteran has stated that he met with a representative (not 
a VA employee) in 1991 and filed a claim for service 
connection for schizophrenia at that time.  However, he said 
he had then suffered a breakdown, and did not meet with that 
individual again.  However, and as noted in the prior Board 
actions, even if this statement is true, it appears the 
representative was expected to file the claim with VA on 
behalf of the Veteran, but there is no indication in the 
record that any such claim was filed with VA in 1991.  

He has further stated that he had been incarcerated in 1991, 
and unable to contact VA.  However, numerous letters are in 
the file from the Veteran dated in 1991, apparently some at 
least from while he was in prison; none of which mentioned 
any claim for service connection for a psychiatric disorder.

The Veteran later submitted a letter, date-stamped as 
received by the RO on July 29, 1993, in which he addressed 
the then prevailing issue of the purported cashing of some of 
his pension checks by someone he said was unauthorized to do 
so, an overpayment which might be caused by his 
incarceration, and asked that his family be taken care of.  
However, that correspondence also stated, for the first time 
of record, that the Veteran's mental health problems were a 
result of service.  (It is noted that discussion previously 
took place with regard to the document, which had been given 
to a service officer, received by his organization on July 
23, 1993, but not handed over to the RO until the July 29, 
1993, date.)

Thus, the Veteran's attorney does not argue, and the Board 
agrees, that to this point (i.e., July 29, 1993), there is no 
basis for an earlier effective date, absent any reasonable 
identification of psychiatric problems, a causal relationship 
to service, and/or the nature of any additional VA benefit 
sought (e.g., compensation).

However, the Veteran also submitted two further documents, 
the first on a VA Form 21-4138, signed October 2 and dated 
stamped as received by the VARO on October 7, 1993; and the 
other dated November 21 and stated stamped as received by the 
RO on November 24, 1993.  The former letter refers to his 
incarceration and the fact that his family needed financial 
help.  He also said that 

Now I have ben sick for a long time. . . 
. My neves is bad. I can't think I have 
to take the medecen ever day. This hopen 
to my why I was in the Army. 

The November 1993 letter also mentioned the death of his 
wife, and the ongoing financial hardships suffered by his 
current wife and children.  He further said that: 

Yes I am sick the Army is the cause of my 
problems.  I am not abile to work.  My 
mine is bad.  I cant think I need I need 
heklp.  They are not helping me here.  

Further documentation in the file shows that the Veteran or 
someone on his behalf had contacted VA and he was aware that 
VA was working on his claim and he needed to check with the 
office "there" for more information.  The nature thereof 
was not further identified.

Documents are in the file to the Veteran (clearly in response 
to his inquiry to them about exactly what it was that he was 
receiving) from his service officer representative(s), dated 
in December 1996, in essence discussing the fact that the 
Veteran was indeed 100 percent disabled but that was for 
"pension", and that service connection for his psychiatric 
problems as being associated with service was something else 
again that had not yet been recognized by VA.  Also, there 
are a number of other interchanges and some documents, all 
identified by his lawyer, which indicated that VA was still 
considering his claim, although the specifics thereof of were 
not spelled out in the interim.

All parties concerned appear to agree that it was only at 
that time that the Veteran submitted a VA Form 21-4138, first 
date stamped as received by the RO on July 21, 1997, in which 
he specifically and unequivocally stated that he had been 
receiving care, that he had suffered a nervous breakdown 
while in the Army, that he was seen for it in service, and 
that he had had it ever since, and:

I wish to reopen my disability claim to 
establish service connection for my nervous 
condition.  (Emphasis added.) 

Accordingly, the document received July 27, 1997, was 
considered as the date of claim in assigning an effective 
date by the VARO.  However, the crux of this appeal is what 
can and/or should be construed from those three items of 
correspondence in 1993, and whether they are sufficient to be 
considered as an informal claim(s).  

In this regard, the Board would initially note that this is 
an unusual case, and that there are underlying but important 
factors which might not be easily addressed at first viewing.  
With that in mind, the Board has reviewed (and in several 
instances, has read out loud rather than merely reading from 
the paper, so as to elucidate all implied or inferred 
intentions), the documents associated with the Court actions; 
and is appreciative of the thoughtful, cogent arguments 
raised by the Veteran's new attorney in that regard.  The 
Board has again carefully perused the aggregate file, and has 
reviewed the evidence with certain of these idiosyncratic, 
special factors in mind, including but not limited to the 
Veteran's intellectual capacities, his mental handicaps, and 
his documented acquired psychiatric impairments.  

The issue then becomes, accordingly, what might be the most 
reasonable yet compassionate interpretation of the essence of 
his intent in the July, October, and November 1993 documents 
(as opposed to, for instance, the statement dated on July 21, 
1997, in which he somewhat more clearly articulated all 
component parts thereof, and which was identified by the VARO 
as the effective date of the grant).  

The Board has carefully considered whether these letters 
could be construed in the aggregate to be an informal claim 
for service connection for a psychiatric disorder.  They are 
admittedly imperfect, but on the other hand, there is no 
regulatory mandate for perfection.  And with regard to 
"informal claims," they are by definition something other 
than "formal" and thus modestly less regimented by the 
restrictive nature of any formatting.  There is no need or 
desire to hold a Veteran to unreasonable standards.  In 
essence, communications by or on behalf of a Veteran are not 
required to be highly articulate, but rather they must only 
meet certain basic criteria for an informal claim, most 
important of which are that an informal claim must, first, 
evidence a belief in entitlement to a benefit, and, second, 
identify the benefit sought.  

After a complete and sympathetic review of the record, the 
Board finds that the aggregate evidence in this case is 
anything but unequivocal, and does not clearly preponderate 
in favor of the claim.  However, we now believe there is 
reasonable doubt as to whether the above cited 1993 documents 
from the Veteran, the first of which was received on July 29, 
should be construed as expressing his intention to file a 
claim for service connection for a psychiatric disorder.  
Accordingly, without finding error in the previous action 
taken by the RO, the Board will exercise its discretion to 
find that the evidence is in relative equipoise, and will 
conclude that an effective date of July 29, 1993, for the 
grant of service connection for schizophrenia is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert, supra.

We further note that, since the cause, nature, and duration 
of the Veteran's incarceration is unclear, that and other 
issues such as his number of eligible dependents at the time 
will need to be considered in calculating his benefit award 
under the pertinent regulations relating to the payment of 
monetary benefits. 


ORDER

An earlier effective date (EED) of July 29, 1993, for the 
award of service connection for schizophrenia is granted.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


